UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1730



BOBBY LEE MCARTHUR; DEBORAH E. MCARTHUR,

                                            Plaintiffs - Appellants,

          versus


ROBERT W. CLARK; DEBRA L. CLARK; FRED W. LEE,
JR.; BARBARA OSIE LEE; JAMES ROBERT LEE; CAROL
E. LEE; JOHN HENRY LEE; PATRICIA SMITH LEE,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (5:05-cv-00634-FL)


Submitted:   March 16, 2007                 Decided:   April 17, 2007


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Murrel Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
Carolina, for Appellants. H. Terry Hutchens, HUTCHENS, SENTER &
BRITTON, Fayetteville, North Carolina, for Appellees Robert W.
Clark and Debra L. Clark.    Fred W. Lee, Jr., Barbara Osie Lee,
James Robert Lee, Carol E. Lee, John Henry Lee, Patricia Smith Lee,
Appellees Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bobby Lee McArthur and Deborah E. McArthur appeal the

district court’s order granting Defendants’ motion to dismiss the

complaint pursuant to Fed. R. Civ. P. 12(b)(1), 12(b)(6) and

12(b)(7),   and   denying    the    McArthurs’   motion   for    preliminary

injunction as moot.         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See McArthur v. Clark, No. 5:05-cv-00634-FL

(E.D.N.C. May 24, 2006).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court    and    argument   would    not   aid   the

decisional process.



                                                                      AFFIRMED




                                    - 2 -